DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2016/0375163) in view of Clark (US 5,925,885).
Regarding claim 1, Hawkins (US 2016/0375163) teaches a system, comprising: a luminaire, including: (a) a white light source, for general illumination (Fig. 9D second LEDs 560; Paragraph [0067] and [0081]); and (b) a cleansing light source, configured to emit visible cleansing light of one or more wavelengths that deactivate a bacteria, for combination with the white light from the white light source (Fig. 9D first LEDs 556; Paragraph [0081]); and a controller coupled to the light sources configured to: (i) control light emission from the white light source (Fig. 9D controller 560); and wherein during each time of emission of cleansing light from the cleansing light source, the controller controls the sources such that the intensity of emission of the cleansing light from the cleansing light source is higher than the intensity of the light emission from the white light source for both an occupied and unoccupied state of a space illuminated by the luminaire (Paragraph [0089] sets forth that the non-cleansing visible light from emitters 560 operates at a lesser intensity than the cleansing light from emitters 556 in an instance where there is sufficient natural light such that there is less need for illuminating light, and/or in 
Clark (US 5,925,885) teaches pulsing light, specifically including visible light wavelengths can be used to achieve microbial deactivation (Column 11 lines 36-45). It would have been obvious to one having ordinary skill the art before the effective filing date of the claimed invention to modify the device taught by Hawkins such that the cleaning light emitted pulses as taught by Clark to arrive at the claimed invention. One would have been motivated to do so in order to better and more quickly sanitize the target area to arrive at the claimed invention. The combination of familiar prior art elements according to known methods to arrive at the predictable result of successfully sterilizing a target area with light is prime facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 2, Hawkins further teaches the cleansing light source emits light at a wavelength of 400-420 nm (Paragraph [0087]), necessarily making the maximum peak exist between 380-450 nm as claimed. 
Regarding claim 3, Hawkins further teaches the emitters are LEDs (Fig. 9D clearly labels the sources as LEDs), and Hawkins further teaches a 400-420 nm LED diode (Paragraph [0087]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hawkins such that the LED emits light at a wavelength of 405 nm to arrive at the claimed invention. The claimed range overlaps with the numerical range disclosed in Hawkins, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Hawkins teaches the white light emitted by the luminaire is close to and below the Plankian locus 105 as shown in figure 3B (Paragraph [0055]) and furthermore that the color temperature is between 2100 and 6000 degrees Kelvin (Paragraph [0054]) which as set forth in 
Regarding claim 5, Hawkins further teaches the white light source comprises one or more white light emitting diodes (Fig. 9D sets forth the second emitter set 560 which emit white light as LEDs).
Regarding claim 6, Hawkins further teaches each source comprises a plurality of light emitting diodes (There are multiple of both LED sets 560 and 556), and the controller comprises: a light emitting diode driver having at least two control channel outputs, wherein one of the control channel outputs in connected to drive the light emitting diodes of the white light source and another of the control channel outputs is connected to drive the light emitting diodes of the cleansing light source (Fig. 9D shows two LED drivers with two outputs each to each LED); and a processor coupled to the light emitting diode driver (Fig. 9D shows a controller 520 which comprises a controller; Paragraph [0061], [0078]).
Regarding claim 8, Hawkins further teaches an occupancy coupled to the controller and located to detect an occupancy or non-occupancy state of a space illuminated by the luminaire, wherein the controller is further configured to adjust the intensity of pulse emissions of the cleansing light from the cleansing light source based on the detected state (Paragraphs [0058], ][0059], [0087]).

Regarding claim 10, Hawkins further teaches a communication interface coupled to the controller for data communication with one or more elements of a lighting system or for communication with a computing device via a wide area network (Paragraph [0044], [0084] teaches the device may be coupled to a server 66, which necessitates or makes obvious some communication interface, and server can be connected to networks 74 and client devices 70 as seen in Fig. 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2016/0375163) in view of Clark (US 5,925,885) and further in view of Dayton (US 2016/0121007).
Regarding claim 7, Hawkins in view of Clark appears to be silent with regards to a range sensor. 
Dayton (US 2016/0121007) teaches a light sterilizing device with a range sensor wherein the intensity of light emitted is adjusted based on a reading of the range sensor (Paragraph [0007]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hawkins such that there is a range sensor that adjusts an intensity of light based upon a distance to a surface detected by the sensor as taught by Dayton to arrive at the claimed invention. One would be motivated to do so in order to deliver the suitable intensity of light depending on the distance from the emitter to the target area to arrive at an improved disinfection device. All of the claimed features exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
The remarks on page 8 directed towards claim 1 arguing that Hawkins fails to teach or suggest the limitation that the intensity of cleansing light is higher than the intensity of the white light in both occupied and unoccupied states is found to be not persuasive. Firstly, Applicant fails to define what an “occupied state” vs and unoccupied one necessarily includes and is not in its broadest reasonable interpretation limited towards an occupancy including human occupants. The device taught by Hawkins could operate in such a way such that the room was either occupied or unoccupied by packages or other articles such as desks or office furniture to be sterilized and this operation would be indistinguishable from the claimed invention. A definition in the claim stating that occupancy is directed specifically towards the occupancy of persons/people in the space would exclude this interpretation. Secondly, Hawkins teaches that the alterations in intensity can be determined by parameters other than occupancy of persons such as a time of day or a level of detected natural light and therefore the device could be operated in the way that is claimed. Therefore Hawkins teaches the functional language in question. The rejection of claim 1 is herein maintained. The remaining claims are rejected similarly.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799